Citation Nr: 0914581	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  02-10 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability, claimed as due to exposure to ionizing radiation.

2.  Entitlement to service connection for loss of teeth, 
claimed as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1958 to October 1963.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from June 2001 
(gastrointestinal disability) and August 2004 (dental 
disability) rating decisions by the Waco RO.  In August 2006, 
a videoconference hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  In September 2006 and March 2008, the matters were 
remanded for additional development.  In February and March 
2009, the Board received additional evidence from the Veteran 
without a waiver of initial RO consideration.  Under 
38 C.F.R. § 20.1304 (2008), when pertinent (emphasis added) 
evidence is submitted directly to the Board without a waiver 
of RO initial consideration it must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC).  On review of the additional evidence received, 
the Board found that it is not pertinent to the matters at 
hand; it contains internet information regarding the Atlas 
missile with no indication such missile is linked to the 
Veteran's alleged radiation exposure, and an account of a 
silo explosion in New Mexico on June 1, 1963, that caused a 
fire and spread debris for miles (the Veteran has alleged he 
was exposed to radiation fighting fires in June 1962 and in 
February 1963.  Consequently, the Board is not required to 
return the case to the RO for their initial review of the 
submissions. 


FINDINGS OF FACT

1.  It is not shown that the Veteran was exposed to ionizing 
radiation in service; and the Veteran's variously diagnosed 
gastrointestinal disability, to include duodenitis, hiatal 
hernia, and reflux, and his loss of teeth are radiogenic 
diseases under 38 C.F.R. §  3.311(b) or listed as disease 
specific to radiation exposed veterans under § 3.309(d);.

2.  A chronic gastrointestinal disability was not manifested 
in service, and a preponderance of the evidence is against a 
finding that the Veteran's current gastrointestinal 
disability is related to his service.

3.  The Veteran received dental treatment for tooth 
extraction in service that is not claimed to have been due to 
dental trauma; he was separated from service in 1963 and did 
not submit his claim for service connection for loss of teeth 
until 2002.


CONCLUSIONS OF LAW

1.  Service connection for a gastrointestinal disability is 
not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.309, 3.311 (2008).

2.  The Veteran's claim of service connection for loss of 
teeth lacks legal merit; service connection for loss of teeth 
is not warranted.  38 U.S.C.A. 38 U.S.C.A. § 1110, 1131, 
1712, 5107 (West 2002); 38 C.F.R. §§ 3,309, 3.311, 3.381, 
17.161 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

January 2004 letters (prior to the RO's initial adjudication 
of the dental claim and after initial adjudication of the 
gastrointestinal claim) informed the Veteran of the evidence 
and information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  A March 
2006 letter provided notice regarding disability ratings and 
the effective dates of awards (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  October and December 
2006, and April and July 2008 letters also provided elements 
of the type of notice described above.

While complete notice was not provided prior to the initial 
adjudication of the claims, the notice timing defect was 
cured by readjudication of the claims after full notice was 
provided, and the Veteran had opportunity to respond.  See 
January 2009 supplemental statement of the case.  He is not 
prejudiced by any technical notice defect that may have 
occurred earlier, nor is it otherwise alleged.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records (STRs) are associated 
with his claims file, as are VA and private treatment 
records.  The RO arranged for VA examinations.  The Veteran 
has not identified any pertinent evidence that remains 
outstanding. VA's duty to assist is met. .




II. Legal Criteria

Service connection may be granted for disability due to 
disease, or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Service connection may be granted 
under 38 C.F.R. § 3.303(d) when competent evidence 
establishes that the disease diagnosed after discharge is 
related to an event in service.

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are diseases (all of which are 
different types of cancer) that are presumptively service 
connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic disease" may be service connected provided 
certain conditions are met.  38 C.F.R. § 3.311.  Third, 
direct service connection can be established under 38 C.F.R. 
§ 3.303(d) directly by showing that the claimed disability 
was incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  Moreover, 
38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.



a. Gastrointestinal Disorder

The Veteran's STRs show that in November 1958 he was seen for 
a complaint of stomach pain; he had been drinking beer all 
night.  He was given an "APC" for pain and discomfort.  In 
September 1959, he was seen for a complaint of pain in his 
right side; the impression was acute appendicitis.  A few 
days later, he had minimal right lower quadrant pain; it was 
noted that there was no good indication of appendicitis.  The 
diagnosis was gastroenteritis, acute, cause unknown.  A 
February 1960 entry notes the Veteran had complaints of 
abdominal cramps and diarrhea which began the previous night.  
.  The impression was staph food poisoning.  On service 
separation examination there were no complaints, findings, or 
diagnosis of a gastrointestinal disorder. 

A September 2000 VA treatment report notes the Veteran 
complained of abdominal bloating and flatulence associated 
with epigastric pain that began 7 months prior.  There were 
no nausea or vomiting, hematemesis, change in appetite or 
bowel movements, or weight loss.  The assessment was 
abdominal pain, rule out peptic ulcer disease.  On upper GI 
series the impression was negative.  A March 2001 treatment 
report notes the Veteran complained of abdominal pain and 
expressed a belief that the problem may be due to JP-4 fuel 
that he thought contaminated the water when he was on active 
duty in Roswell, New Mexico.  The assessment was that his 
abdominal pain was probably due to H. pylori infection.

In April 2001, the Veteran submitted an excerpt from an 
article about how a veteran was unable to get official 
confirmation of radiation exposure from "highly classified" 
testing.

In June 2002, the veteran reported to a VA physician that he 
was exposed to many toxins in service.

A December 2002 VA record notes the Veteran's complaints of 
midepigastric pain; the assessment was dyspepsia.  In June 
2003, he complained of intermittent abdominal discomfort.
August 2003 letters from the Department of the Air Force are 
to the effect that a search of records at the National 
Personnel Records Center (NPRC) and the United States Air 
Force Master Radiation Exposure Registry (MRER) to determine 
if there was any recorded dose information for the Veteran 
found no record that the Veteran had any occupational 
radiation exposure in service. 

At the August 2006 videoconference hearing, the Veteran 
testified that he was a firefighter in service and on two 
occasions, in June 1962 and in February 1963, was sent to put 
out fires from missiles that exploded.  He testified that 
after he fought the first fire no decontamination team came, 
and that he wore a dosimeter badge, but did not know how to 
read it.  He believed he was exposed to radiation to a 
greater degree from the second explosion (as he fought the 
fire for many hours).  He added that debris from the 
explosion indicated that there was radioactive material.  The 
Veteran testified that his VA physician believed he was 
exposed to radiation (based on the condition of his nervous 
system); he believed she had written entries to this effect 
in his records.  He stated that he was never specifically 
treated for effects of radiation exposure.

On May 2008 VA examination, the Veteran reported he began to 
have problems with an upset stomach in the 1970s.  He was not 
evaluated for the problem a the time, and was not seen 
medically until 1995.  He complained of gnawing or burning 
epigastric pain after eating and episodic diarrhea.  An upper 
GI series revealed mild hiatal hernia with free reflux and 
possible mild duodenitis; there was no esophagitis; there was 
no ulcer crater.  Based on a review of the record and 
examination of the Veteran, the physician opined the 
Veteran's ulcer disease or any other stomach condition is not 
caused by or a result of gastroenteritis [i.e., that he had 
in service].  The examiner explained the upper GI series 
revealed the Veteran did not have a gastric ulcer and that 
the findings were mild duodenitis, mild hiatal hernia, and 
reflux.  He indicated these disorders had a postmilitary 
service etiology based on the absence of documentation of 
these conditions in service.  It was noted that a September 
2000 upper GI series was normal, and that the 
gastroenteritis/staph poisoning noted in service had 
resolved.

A chronic gastrointestinal disorder was not manifested in 
service.  The currently shown gastrointestinal diagnostic 
entities, of duodenitis, hiatal hernia, and reflux (suspected 
ulcer has not been confirmed) were not manifested in service.  
The Veteran's episode of gastroenteritis and his other 
occasions of gastrointestinal complaints in service each 
resolved, as there were no further complaints noted in 
service and no gastrointestinal abnormality was found on 
service separation examination.

Furthermore, there is no competent (medical opinion) evidence 
that relates the Veteran's current gastrointestinal disorders 
to his service.  The only competent evidence that 
specifically addresses this matter, the May 2008 VA 
examiner's opinion, is to the effect that there is no 
relationship between the Veteran's current gastrointestinal 
disorders and the gastroenteritis treated in service.  This 
opinion is probative because it is by a medical professional, 
is based on a review of the record, and included an 
explanation of the rationale for the opinion.  As there is no 
competent (medical opinion) evidence to the contrary, it is 
persuasive.  Notably, the earliest postservice evidence of a 
chronic gastrointestinal disorder was in 2001, more than 35 
years after the Veteran's service. when probable H. pylori 
(ulcer) was diagnosed.  Such a long time interval between 
service and the initial known treatment for a disease is, of 
itself, a factor against a finding that the disease is 
service-connected.  See Maxson v. Gober, 230 F 3d 1330, 1333 
(Fed. Cir. 2000).  The complaints at that time resolved; 
hiatal hernia and duodenitis were not diagnosed until 2008.  
Thus, an even longer period transpired between the 
disabilities and service.  The only link between the 
Veteran's conditions and his service is by his own 
allegations.  As a layperson, he lacks the medical training 
and expertise to offer a competent opinion in the matter of 
medical etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992).

Notably, the Veteran alleges his gastrointestinal disability 
is related to exposure to ionizing radiation while fighting 
fires from two missile explosions at Walker Air Force Base in 
New Mexico around 1962 and 1963.  This service did not 
involve "radiation-risk" activity as defined in 38 C.F.R. § 
3.309(d)(3)(ii), and the Veteran may not be deemed a 
"radiation-exposed veteran" as defined by 38 C.F.R. 
§ 3.309(d)(3)(i).  Furthermore, the currently diagnosed 
gastrointestinal disabilities are not listed among those 
subject to presumptive service connection for a "radiation-
exposed veteran" under 38 C.F.R. § 3.309(d)(2), and are not 
listed as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  
Consequently, the presumptive provisions of 38 C.F.R. § 
3.309(d)(2) and special development procedures of 38 C.F.R. § 
3.311 do not apply.  Significantly, the Veteran has not 
submitted any competent evidence to the effect that they may 
be radiogenic.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 
1994).

Accordingly, a preponderance of the evidence is against the 
Veteran's claim of service connection for a gastrointestinal 
disability, to include as due to exposure to ionizing 
radiation.  Therefore, the claim must be denied.

b. Loss of Teeth

On the Veteran's service enlistment examination, dental 
examination revealed that teeth 19 and 32 were missing, and 
teeth 13, 14, 18, 20, and 30 had existing restoration.  
Dental X-rays revealed problems with teeth 4, 13, 14, 15, 16, 
and 17.  His dental classification was 3.  In June 1958, 
caries were noted at teeth 4, and 16 through 24 and teeth 
numbered 2, 3, 15, 18, 23, and 30 were missing.  Only some of 
the missing teeth were specifically shown to have been 
extracted.  No additional missing teeth were noted on 
separation examination.

A June 2002 VA treatment record notes the Veteran reported 
exposure to many toxins in service and that he had loss of 
teeth and gum disease.  A May 2003 record reflects he had 
active gum disease, but not actively bleeding gums.  

On May 2008 VA dental examination, the Veteran complained of 
difficulty chewing.  There was no history of trauma to the 
teeth.  There was less than a 25 percent loss of maxilla that 
was not replaceable by prosthesis.  There was loss of bone of 
the mandible and normal alveolar ridge resorption on both 
sides.  There was no malunion or nonunion of the maxilla.  
There was no nonunion or malunion of the mandible, limitation 
of motion at the temporomandibular articulation, loss of bone 
of the hard palate, evidence of osteoradionecrosis, or 
evidence of osteomyelitis.  There was no tooth loss due to 
loss of substance of body of maxilla or mandible (other than 
loss due to periodontal disease).  The examiner commented 
that due to the limited amount of dental records present, all 
teeth could not be accounted for as being lost during active 
duty.  However, teeth # 2, 3, 15, 18, 23, and 30 were charted 
as missing or extracted during active duty service.  The 
Veteran was also missing many other teeth that could not be 
verified as being lost during service.  Because the majority 
of the molars were missing, the medical history indicates 
difficulty chewing all foods.  The examiner opined that the 
etiology of the Veteran's tooth loss due to bone loss was 
caries and/or non-restorability, and in a September 2009 
addendum, indicated the opinion remained unchanged.  

The Veteran's primary contention is that his loss of teeth is 
due to exposure to ionizing radiation in service.  As 
discussed above, the Veteran's service did not involve a 
"radiation-risk" activity and the RO has been unable to 
obtain evidence to certify the Veteran was exposed to 
radiation.  Thus, he is not a "radiation-exposed Veteran".  
Since loss of teeth is not listed among diseases subject to 
presumptive service connection under 38 C.F.R. § 3.309(d) and 
is not a radiogenic disease under 38 C.F.R. § 3.311(b)(2), 
these provisions do not apply and service connection cannot 
be established on a presumptive basis.  The Veteran has 
submitted no competent evidence that directly relates his 
loss of teeth to radiation exposure in service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 C.F.R. 
§ 3.303(d).  Consequently, service connection for loss of 
teeth as due to radiation exposure in service is not 
warranted.

Since the record does show the Veteran lost teeth is service, 
the Board will also consider whether service connection may 
be established for the purpose of establishing entitlement to 
outpatient dental treatment.

Service connection of dental conditions will be established 
under these circumstances:

(a) Treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  (b) The rating 
activity will consider each defective or missing tooth and 
each disease of the teeth and periodontal tissues separately 
to determine whether the condition was incurred or aggravated 
in line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service trauma, or whether the veteran 
was interned as a prisoner of war.  (c) In determining 
service connection, the condition of teeth and periodontal 
tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not 
be considered evidence of aggravation of a condition that was 
noted at entry, unless additional pathology developed after 
180 days or more of active service.  (d) The following 
principles apply to dental conditions noted at entry and 
treated during service:  (1) Teeth noted as normal at entry 
will be service-connected if they were filled or extracted 
after 180 days or more of active service.  (2) Teeth noted as 
filled at entry will be service-connected if they were 
extracted, or if the existing filling was replaced, after 180 
days or more of active service.  (3) Teeth noted as carious 
but restorable at entry will not be service-connected on the 
basis that they were filled during service.  However, new 
caries that developed 180 days or more after such a tooth was 
filled will be service- connected.  (4) Teeth noted as 
carious but restorable at entry, whether or not filled, will 
be service-connected if extraction was required after 180 
days or more of active service.  (5) Teeth noted at entry as 
non-restorable will not be service-connected, regardless of 
treatment during service.  (6) Teeth noted as missing at 
entry will not be service connected, regardless of treatment 
during service.  (e) The following will not be considered 
service- connected for treatment purposes:  (1) Calculus; (2) 
Acute periodontal disease; (3) Third molars, unless disease 
or pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  (f) Teeth 
extracted because of chronic periodontal disease will be 
service-connected only if they were extracted after 180 days 
or more of active service. 38 C.F.R. § 3.381.

Outpatient dental treatment may be authorized by the Chief, 
Dental Service, for beneficiaries defined in 38 U.S.C.A. 
1712(b) and 38 CFR 17.93 to the extent prescribed and in 
accordance with the applicable classification and provisions 
set forth in this section.  (a) Class I. Those having a 
service-connected compensable dental disability or condition, 
may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limitation for making application 
for treatment and no restriction as to the number of repeat 
episodes of treatment.  (b) Class II. (1)(i) Those having a 
service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
after September 30, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They served on active duty during the Persian Gulf 
War and were discharged or released, under conditions other 
than dishonorable, from a period of active military, naval, 
or air service of not less than 90 days, or they were 
discharged or released under conditions other than 
dishonorable, from any other period of active military, 
naval, or air service of not less than 180 days;  (B) 
Application for treatment is made within 90 days after such 
discharge or release.  (C) The certificate of discharge or 
release does not bear a certification that the veteran was 
provided, within the 90- day period immediately before such 
discharge or release, a complete dental examination 
(including dental X-rays) and all appropriate dental 
treatment indicated by the examination to be needed, and (D) 
Department of Veterans Affairs dental examination is 
completed within six months after discharge or release, 
unless delayed through no fault of the veteran.  (ii) Those 
veterans discharged from their final period of service after 
August 12, 1981, who had reentered active military service 
within 90 days after the date of a discharge or release from 
a prior period of active military service, may apply for 
treatment of service-connected noncompensable dental 
conditions relating to any such periods of service within 90 
days from the date of their final discharge or release.  
(iii) If a disqualifying discharge or release has been 
corrected by competent authority, application may be made 
within 90 days after the date of correction.  (2)(i) Those 
having a service-connected noncompensable dental condition or 
disability shown to have been in existence at time of 
discharge or release from active service, which took place 
before October 1, 1981, may be authorized any treatment 
indicated as reasonably necessary for the one-time correction 
of the service-connected noncompensable condition, but only 
if:  (A) They were discharged or released, under conditions 
other than dishonorable, from a period of active military, 
naval or air service of not less than 180 days.  (B) 
Application for treatment is made within one year after such 
discharge or release.  (C) Department of Veterans Affairs 
dental examination is completed within 14 months after 
discharge or release, unless delayed through no fault of the 
veteran.  (ii) Those veterans discharged from their final 
period of service before August 13, 1981, who had reentered 
active military service within one year from the date of a 
prior discharge or release, may apply for treatment of 
service-connected noncompensable dental conditions relating 
to any such prior periods of service within one year of their 
final discharge or release.  (iii) If a disqualifying 
discharge or release has been corrected by competent 
authority, application may be made within one year after the 
date of correction.  (c) Class II (a). Those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  (d) Class 
II(b).  Those having a service-connected noncompensable 
dental condition or disability and who had been detained or 
interned as prisoners of war for a period of less than 90 
days may be authorized any treatment as reasonably necessary 
for the correction of such service-connected dental condition 
or disability.  (e) Class II(c).  Those who were prisoners of 
war for 90 days or more, as determined by the concerned 
military service department, may be authorized any needed 
dental treatment.  (f) Class IIR (Retroactive).  Any veteran 
who had made prior application for and received dental 
treatment from the Department of Veterans Affairs for 
noncompensable dental conditions, but was denied replacement 
of missing teeth which were lost during any period of service 
prior to his/her last period of service may be authorized 
such previously denied benefits under the following 
conditions:  (1) Application for such retroactive benefits is 
made within one year of April 5, 1983.  (2) Existing 
Department of Veterans Affairs records reflect the prior 
denial of the claim.  All Class IIR (Retroactive) treatment 
authorized will be completed on a fee basis status.  (g) 
Class III.  Those having a dental condition professionally 
determined to be aggravating disability from an associated 
service-connected condition or disability may be authorized 
dental treatment for only those dental conditions which, in 
sound professional judgment, are having a direct and material 
detrimental effect upon the associated basic condition or 
disability.  (h) Class IV. Those whose service-connected 
disabilities are rated at 100% by schedular evaluation or who 
are entitled to the 100% rate by reason of individual 
unemployability may be authorized any needed dental 
treatment.  (i) Class V. A veteran who is participating in a 
rehabilitation program under 38 U.S.C.A. chapter 31 may be 
authorized such dental services as are professionally 
determined necessary for any of the reasons enumerated in 
Sec. 17.47(g).  (j) Class VI. Any veterans scheduled for 
admission or otherwise receiving care and services under 
chapter 17 of 38 U.S.C.A. may receive outpatient dental care 
which is medically necessary, i.e., is for dental condition 
clinically determined to be complicating a medical condition 
currently under treatment.  38 U.S.C.A.§ 1712; 38 C.F.R. § 
17.161.

Under the provisions outlined above, a veteran (as here) who 
was discharged prior to October 1, 1981, is only eligible for 
dental treatment for a service-connected noncompensable 
dental condition on a one-time completion basis.  The 
application for treatment must have been made within one year 
after such discharge or release.  Absent a demonstration of 
dental trauma, service connection may be considered solely 
for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See Woodson v. 
Brown, 8 Vet. App. 352, 354 (1995).  

With respect to the teeth first noted as missing in service 
and identified on VA examination, the Veteran has not claimed 
their loss is due to dental trauma (and no trauma is shown in 
the record), and the provisions of 38 C.F.R. § 3.381 (i.e., 
of service connection for treatment purposes) do not apply.  
The record shows the teeth identified as missing in service 
are nonrestorable (see May 2008 VA examination).  Therefore, 
the Veteran is seeking service connection for teeth that are 
not considered to be compensable under the rating schedule.  
38 C.F.R. § 4.150, Code 9913 (the note following provides 
that the compensable ratings apply only to bone loss from 
trauma or disease such as osteomyelitis, and not to the loss 
of the alveolar process as a result of periodontal disease, 
since such loss is not considered disabling).  The Veteran 
was discharged from service in 1963, and consequently may 
receive treatment only upon a timely filed (within one year 
of his discharge from active duty.  38 C.F.R. § 17.161(f)) 
application.  While the Veteran was not notified of this 
restriction by the appropriate service department at the time 
of his discharge, such notification is not required for 
service personnel who were discharged prior to 1982.  See 
Woodson supra.  
As the Veteran's claim (of service connection for loss of 
noncompensable teeth for treatment purposes) was not timely 
filed, and he does meet (or allege) any of the other above-
outlined legal criteria under which loss of teeth may be 
service-connected, his claim of service connection for loss 
of teeth lacks legal merit, and must be denied.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for a gastrointestinal disability is 
denied.

Service connection for loss of teeth is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


